                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH



 TRAVELERS CASUALTY and SURETY                          MEMORANDUM DECISION
 COMPANY OF AMERICA,                                        AND ORDER

                Plaintiff,
                                                         Case No. 2:13-mc-1097
 vs.
                                                         Judge Clark Waddoups
 DESERT GOLD VENTURES, LLC et al.,
                Defendants.




                                      INTRODUCTION

       On December 5, 2013, the Clerk for United States District Court, Central District of

California issued a Certification of a Judgment to be Registered in Another District. The foreign

judgment was then registered in this district on December 12, 2013 (ECF No. 2). Plaintiff

Travelers Casualty and Surety Company of America (“Travelers”) now seeks to renew that

judgment pursuant to Utah Code Ann. § 78B-6-1802, and Rules 7 and 58C of the Utah Rules of

Civil Procedure. For the reasons stated below, the court denies the motion without prejudice.

                                 FACTUAL BACKGROUND

       On May 13, 2011, Travelers obtained a default judgment against Defendants Desert Gold

Ventures, LLC; Jurassic Ventures, LLC; Michael Mabugat; and Teresa Mabugat (collectively
“Defendants”). Default Jdmt., at 2 (ECF No. 2). 1 The judgment consisted of $5,830,344.81 in

money damages and “$6,000,000 in collateral security to be posted to Travelers by Defendants to

cover Travelers’ exposure for potential losses on claims against the surety bond issued by

Travelers on behalf of Defendants.” Id. at 3. This constituted specific performance under “the

terms of the General Contract of Indemnity executed by Defendants.” Id. The Default Judgment

did not specify the post-judgment interest rate.

       After registering the foreign judgment in this district on December 12, 2013, Travelers

filed a Transcript of Judgment on December 30, 2013, in the Fourth Judicial District Court for

Wasatch County, State of Utah, Civil No. 136500864. Decl. of David L. Pinkston, ¶ 7 (ECF No.

6). Approximately two years later, Travelers commenced a separate quiet title action in the Fourth

District (Case No. 150500102), “seeking to invalidate other liens on the Mabugats’ property in the

county.” Id. ¶ 8.

       Since obtaining Default Judgment, “Travelers has received payments, credits, and

recoveries (from other indemnitors) on the obligation at various times . . . in the total amount of

$9,200,000.00” Id. ¶ 15. Travelers also asserts interest has continued to accrue either at the post-

judgment rate under California law, or Utah law, or under the federal post-judgment rate. Id.

       Travelers asserts that it seeks to renew the Judgment “primarily to support its Judgment

Lien . . . as an in rem action.” Mot. to Renew, at 2 (ECF No. 5). Accordingly, it is not seeking to

renew the Judgment “to enforce any personal liability against the Mabugats individually.” Id.

According to a footnote, Travelers obtained a “Judgment Lien against the Mabugats’ property in



1
  When referring to a page number, the court references the ECF page numbering at the top of
the page and not the numbering at the bottom of a document.
                                                   2
Wasatch County, which is the subject of the Quiet Title Action.” Id. at 6 n.2. It is that in rem

proceeding it seeks to support through its Motion to Renew Judgment.

       Also in a footnote, Travelers contends that an in rem proceeding survives bankruptcy. No

where else in the Motion is bankruptcy addressed. Thus, the court has little information about the

bankruptcy proceedings other than “[b]oth the Mabugats have received a discharge in their

respective Chapter 7 bankruptcy cases in California.” Id.

                                           ANALYSIS

I.     JUDGMENT

       A.      Registration of Judgment

       Under federal law, “[a] judgment in an action for the recovery of money or property entered

in any . . . district court . . . may be registered by filing a certified copy of the judgment in any

other district” after the judgment becomes final. 28 U.S.C. § 1963. “A judgment so registered

shall have the same effect as a judgment of the district court of the district where registered and

may be enforced in like manner.” Id.

       Similarly, Utah law allows an authenticated foreign judgment to “be filed with the clerk of

any district court in Utah. The clerk of the district court shall treat the foreign judgment in all

respects as a judgment of a district court of Utah.” Utah Code Ann. § 78B-5-302(2). Once

properly filed, the foreign judgment “has the same effect and is subject to the same procedures,

defenses, enforcement, satisfaction, and proceedings for reopening, vacating, setting aside, or

staying as a judgment of a district court of [Utah]. Id. § 78B-5-302(3).




                                                 3
       Travelers has registered its judgment in federal court, and also filed an Abstract of

Judgment in Wasatch County, State of Utah under Case No. 136500864. The court therefore treats

the foreign judgment as though it were a judgment issued by this court.

       B.      Judgment Renewal

       Section 78-6-1802(1)–(2) of the Utah Code allows for a judgment to be renewed when “a

motion is filed within the original action . . . before the statute of limitations on the original

judgment expires.” The terms “original action” and “original judgment” are ambiguous when

faced with the present facts. Technically, the original action and original judgment occurred in

California. But those judgments were registered in the District of Utah and in State Court. Other

circuits, as well as the Utah Supreme Court, have concluded that “registration provides, so far as

enforcement is concerned, the equivalent of a new judgment of the registration court.” Stanford

v. Utley, 341 F.2d 265, 268 (8th Cir. 1965); see also Home Port Rentals, Inc. v. Int’l Yachting

Group, Inc., 252 F.3d 399, 405 (5th Cir. 2001); Pan Energy v. Martin, 813 P.2d 1142, 1144 (Utah

1991). 2 As long as the judgment was “enforceable under the laws of both states, registration truly

is the equivalent of a new judgment . . . for purposes of enforcement.” Home Port Rentals, Inc.,

252 F.3d at 405 (emphasis omitted).

       Here, Travelers seeks to renew its judgment for purposes of enforcement. When it

registered its judgment in this court, it was as though that registration became a new judgment for




2
   Each court has left open the possibility that such a registration might not constitute a new
judgment “for every purpose other than enforcement.” Home Port Rentals, Inc., 252 F.3d at 405.



                                                4
purposes of enforcement. The court therefore concludes that filing the motion to renew in this

court satisfies the requirement to file the motion in the “original action.”

       With respect to timeliness, a judgment remains in force for eight years under Utah law.

Utah Code Ann. § 78B-2-311. When a foreign judgment is involved, Utah’s statute of limitations

runs from the time when the foreign judgment was originally “entered or last renewed in the

rendering state.” Potomac Leasing Co. v. Dasco Tech. Corp., 2000 UT 73, ¶ 11, 10 P.3d 972.

       Default Judgment was entered by a United States District Court in California on May 13,

2011. See Default Jdmt., at 3 (ECF No. 2). It does not appear from that case’s docket that a final

judgment was entered by the court. See Case Docket (ECF No. 6). Accordingly, the Default

Judgment became final 150 days after entry, which was on October 10, 2011. See Fed. R. Civ. P.

58(c)(2). Travelers filed its motion to renew judgment on May 12, 2019. The court therefore

concludes it timely filed its motion.

       C.      Accuracy of the Accounting

       Travelers asks for the court to state the appropriate post-judgment interest rate that has

been accruing on the Default Judgment. As stated above, the original judgment did not specify

that interest was awarded or what its rate would be. Nevertheless, “[p]ost-judgment interest

automatically accrues from the date of judgment even absent an express statutory provision so

providing or express inclusion in the judgment itself.” Grimsley v. MacKay, 93 F.3d 676, 678

(10th Cir. 1996) (citing 28 U.S.C. § 1961(a)) (other citation omitted). “Parties may contract to,

and agree upon, a post-judgment interest rate other than that specified in § 1961.” In re Riebesell,

586 F.3d 782, 794 (10th Cir. 2009) (quotations, citation, and alterations omitted). “But to do so,

they must specifically contract around the general” merger doctrine. Id. (citation omitted). If


                                                  5
parties have not shown through clear intent that they contracted around the merger doctrine, then

the federal post-judgment interest rate applies to judgments issued by a federal court. Id. at 794–

95. Because interest was not addressed in the Default Judgement, the court concludes the

applicable rate is the federal post-judgment interest rate.

       Travelers attached a spreadsheet detailing credits that have been applied to the judgment

balance. It calculated interest from entry of Default Judgment and at the rate then applicable in

May 2011. See Spreadsheet 2, at 9–10 (ECF No. 6). As explained above, however, final judgment

was not entered until October 10, 2011. Post-judgment interest, therefore, must be calculated from

the date of final judgment. See Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827, 835,

838–39, 110 S. Ct. 1570, 108 L. Ed. 2d 842 (1990). This applies both to when interest starts

accruing and in determining the appropriate federal interest rate as of October 2011. Because

Travelers did not apply a proper calculation, it is not entitled to a renewed judgment at this time.

II.    JUDGMENT LIEN

        “Judgement liens are creatures of statute without any basis in the common law.” Gildea

v. Wells Fargo Bank, N.A., 2015 UT 11, ¶ 12, 347 P.3d 385 (citation omitted). Under Utah law,

“[a] judgment ‘becomes a lien upon real property if’ the judgment or other verifying

documentation ‘is recorded in the office of the county recorder.’” Id. (quoting Utah Code Ann. §

78B-5-202(7)). “Once [a] judgment is renewed, the creditor may then ‘renew a lien created by a

judgment’ by filing the appropriate documentation in the county recorder’s office.” Id. (quoting

Utah Code Ann. § 78B-5-202(9)) (alteration omitted). The judgment therefore informs whether

there may be a judgment lien.




                                                  6
       Travelers asserts it is seeking renewal of the Default Judgment, which was a money

judgment or collateral security against the Defendants individually. With respect to the Mabugats,

however, Travelers asserts it is not seeking renewal against them personally. Rather, it wants the

judgment renewed to support its in rem proceedings against the Mabugats’ property in Wasatch

County. This is so because the Mabugats “received a discharge in their respective Chapter 7

bankruptcy cases in California.” Mot. to Renew, at 6 n.2 (ECF No. 5).

       Mentioning a bankruptcy proceeding in a footnote is not well taken. Travelers has not

provided the requisite information to show that its Default Judgment survived the bankruptcy. If

the Default Judgment did not survive, the court concludes this is a situation where the registered

judgment would not constitute a new judgment that stands independent from the one rendered in

California. Accordingly, unless Travelers proves its Default Judgment remains viable, this court

will not renew the judgment so that it may be filed with the county recorder to create a renewed

judgment lien against the Mabugats’ property. Thus, Travelers also has failed on this ground to

show a renewed judgment is appropriate.

                                        CONCLUSION

       For the reasons stated above, the court DENIES WITHOUT PREJUDICE Travelers’

Motion for Renewal of Judgment (ECF No. 5). To the extent Travelers intends to correct the errors

noted above, Travelers shall file an Amended Motion for Renewal on or before November 29,

2019. Otherwise, this case will be dismissed for failure to satisfy the conditions for renewal of a

judgment.




                                                7
SO ORDERED this 22nd day of October, 2019.

                                       BY THE COURT:



                                       ______________________________
                                       Clark Waddoups
                                       United States District Judge




                                   8
